DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 	1) A method of preparing a stretch display device – claims 1-12, 15-20.
	2) A stretch display device – claims 13-14.

 
The inventions listed as Species above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature for each Species is not commonly shared.
In particular, the special technical feature comprising: a flexible substrate, a film layer for forming a thin film transistor, a light-emitting element, and an encapsulating film layer, arranged sequentially; and a hollow portion between two adjacent light-emitting elements, the hollow portion penetrating the film layer and the flexible substrate, and wherein the encapsulating film layer covers the light-emitting elements without entering the hollow portion.
Therefore, the inventions or groups of inventions lack unity.
US 20160028043 A1

    PNG
    media_image1.png
    456
    670
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    497
    524
    media_image2.png
    Greyscale

In particular, US 20160028043 A1, fig. 9 discloses a flexible substrate (50/10), a film layer for forming a thin film transistor, a light-emitting element, and an encapsulating film layer 310, arranged sequentially; and a hollow portion between two adjacent light-emitting elements, the hollow portion (W portion) penetrating the film layer and the flexible substrate (see it penetrate layer 50 of the substrate), and wherein the encapsulating film layer covers the light-emitting elements without entering the hollow portion.
	As such, technical feature for each group do not provide a contribution over the prior art.  Therefore, the reference(s) specifically suggests using the common elements as claimed.

The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under  35 U.S.C.103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 







/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829